Title: From Alexander Hamilton to Tobias Lear, [26 March 1791]
From: Hamilton, Alexander
To: Lear, Tobias


[Philadelphia, March 26, 1791]
Dr: Sir
I have just received information that General Hand will serve as Inspector of the revenue, in which case it was the Presidents pleasure that his name should be inserted in the Blank commission, which was to be left for the purpose. You will please accordingly to have the name of Edward Hand inserted, & to get the commission completed. I shall be glad to receive it this forenoon.
Yrs. sincerely
A Hamilton
Philada. March 26. 1791.
